 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
 6                                 AT SEATTLE

 7
         NORTHWEST ADMINISTRATORS,
         INC.,
 8
                            Plaintiff,
 9                                                    C18-679 TSZ
            v.
10                                                    ORDER
         BRETT & SON, INC.,
11
                            Defendant.
12

13
           IT IS HEREBY ORDERED AND DECREED:
14
           1.    Plaintiff’s motion, docket no. 10, to compel defendant Brett & Son, Inc.
15
                 (“Brett & Son”) to comply with plaintiff’s subpoena duces tecum is
16
                 GRANTED; and
17
           2.    Defendant Brett & Son shall respond to plaintiff’s subpoena duces tecum
18
                 within fourteen (14) days of the date of this Order. Defendant Brett & Son
19
                 may send its response and/or any responsive documents via U.S. mail,
20
                 postmarked by the due date set forth in this Order.
21

22

23

     ORDER - 1
 1         3.    The Clerk is directed to send a copy of this Order to all counsel of record.

 2               Plaintiff’s counsel shall serve a copy of this Order on defendant Brett &

 3               Son and file proof of such service within three (3) days of the date of this

 4               Order.

 5         Dated this 11th day of October, 2018.

 6

 7

 8
                                                    A
                                                    Thomas S. Zilly
                                                    United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER - 2
